TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00411-CR


Pamela Hutchins, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 3020524, HONORABLE JON N. WISSER, JUDGE PRESIDING






Sentence was imposed in this cause on May 17, 2002.  There was no motion for new
trial.  The deadline for perfecting appeal was therefore June 17.  Tex. R. App. P. 26.2(a)(1).  Notice
of appeal was filed on June 18.  No extension of time for filing notice of appeal was requested.  Tex.
R. App. P. 26.3.  There is no indication that notice of appeal was properly mailed to the district clerk
within the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).


The appeal is dismissed.


				__________________________________________
				Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   July 26, 2002
Do Not Publish